Caton, C. J. If the principle laid down by the court in the instructions is correct, that ends the case at once. This lathe, with several other packages, was received by the defendants as warehousemen and agents of the propeller which brought them to Chicago. All were consigned to Kendall by one bill of lading, with a gross charge for all, but they were shipped by two different consignors, the plaintiff in this action having shipped the Ihthe, and another party the other packages. The defendants claimed to hold the lathe for the charges on the whole goods, and refused to deliver it, without payment of the full amount. If this was an illegal claim, then the defendants held the lathe illegally, after it was demanded, and the plaintiff was not bound to go through the useless ceremony of tendering the actual amount due. He had not the same means of knowing what was the amount due, which the defendants had. We are satisfied the court laid down the correct rule of law on this subject. Had all the goods belonged to the same party, and had they been shipped at the same time, under one bill of lading and to the same consignee, quite a different question would be presented. But here the goods belonged to different parties, who evidently shipped them separately. How they happened to get into one bill of lading, is not explained, nor is it very material to know. There is no evidence that the plaintiff ever consented that his lathe should be held for charges due on other goods, from another party, and without his consent, no such burthen could ever be thrown on him. And so, too, was the court right in its rulings, as to the release of the lien, if the goods were delivered to Kendall, the consignee, upon his note for the freight, nor was the lien revived when the lathe came into their hands, when Kendall left the store, on the expiration of his lease, and one of the defendants took possession, as landlord. We are satisfied with the law, as laid down by the court, and with the verdict of the jury, and are of opinion that the judgment should be affirmed. Judgment affirmed.